BROWN, P. J.
The notice of appeal, not containing any demand for a new trial, raised questions of law only, and it was the respondent’s duty, if there was any other evidence than that contained in the appeal book, to have caused such evidence to be inserted in the justice’s return. Halpin v. Insurance Co., 118 N. Y. 165, 23 N. E. 482. The justice’s return, however, states that it contains all the testimony given on the trial, and the question presented is whether there is any evidence to support the verdict. The testimony in the justice’s return does not show any indebtedness of the defendant to the plaintiff, and it is absolutely impossible, on any view of the case, to ascertain how the jury arrived at their verdict. The judgment is wholly unsupported by the testimony, and as we cannot, upon the record before us, indulge in any presumption in the respondent’s favor, it should be reversed.